Proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated October 8, 1971 and made after a hearing, which dismissed petitioner from the employ of the Nassau County Sheriff’s Department. Proceeding dismissed on the merits and determination confirmed, without costs. In our opinion there was substantial evidence presented at petitioner’s hearing to support the charges of misconduct against him. Respondent’s determination of dismissal had a reasonable and rational basis. Petitioner’s punishment was not excessive pursuant to section 75 of the Civil Service Law; nor does it shock the conscience of the court. Rabin, P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.